Case 1:19-cv-03031-STV Document 34 Filed 07/16/20 USDC Colorado Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-03031-STV

LENNY P. SULLEY,

      Plaintiff,

v.

JASON C. TAYLOR,

      Defendant.

                                        ORDER

Entered By Magistrate Judge Scott T. Varholak

      This civil action is before the Court on Plaintiff’s Notice of Motion for Judgment on

the Pleadings (“the Motion”). [#26] The parties have consented to proceed before the

undersigned United States Magistrate Judge for all proceedings, including entry of a final

judgment.    [#7, 11, 12] This Court has carefully considered the Motion and related

briefing, the entire case file, and the applicable case law, and has determined that oral

argument would not materially assist in the disposition of the Motion. For the following

reasons, IT IS ORDERED that the Motion is DENIED and Defendant is ORDERED to file

an amended answer on or before August 7, 2020.

I.    BACKGROUND

      This lawsuit arises out of the alleged breach of agreements related to Defendant

Jason C. Taylor’s purchase of a debt collection business from Plaintiff Lenny P. Sulley.

[#1] Plaintiff alleges that, on April 1, 2009, Defendant entered into a Stock Purchase

Agreement (the “Agreement”) with him to purchase a debt collection business. [Id. at ¶

7] On July 31, 2012, Defendant exercised his right under the Agreement to purchase the
Case 1:19-cv-03031-STV Document 34 Filed 07/16/20 USDC Colorado Page 2 of 7




remaining stock of the business from Plaintiff and entered into a promissory note (the

“Note”) personally guaranteeing a loan for $714,000. [Id. at ¶ 8] Defendant made the

required payments through October 2017, but notified Plaintiff in November 2017 that he

was no longer able to make the agreed upon monthly payments. [Id. at ¶¶ 9, 10] As a

result, on December 11, 2017, Plaintiff and Defendant entered into an Amended

Promissory Note (the “Amended Note”) for the remaining principal balance of

$342,573.42. [Id. at ¶ 11] Defendant made the required payments under the Amended

Note through July 2018, at which time Defendant defaulted. [Id. at ¶ 14] The remaining

principal balance at the time of default was $326,923.13. [Id. at ¶ 15]

       Shortly after the default, Plaintiff discovered that Defendant had not maintained a

current corporate filing with the Colorado Secretary of State or license with the Colorado

Collection Agency Board for the business.          [Id. at ¶ 16]   Plaintiff also alleges that

Defendant, in violation of the Note, removed tangible property from the business,

including all of the business’s client files. [Id. at ¶ 18] Plaintiff contends that, as a result

of these actions, he was unable to retain operation of the business to try to recuperate

the losses resulting from Defendant’s default. [Id. at ¶¶ 17, 18] On December 31, 2018,

Plaintiff sent Defendant a demand for payment. [Id. at ¶ 19]

        On October 23, 2019, Plaintiff, proceeding pro se, initiated the instant lawsuit

against Defendant by filing a Complaint asserting a single claim for breach of contract

based upon Defendant’s alleged default on the Amended Note, failure to maintain

corporate filings and licensing for the business, and removal of tangible property from the

business. [Id.] On November 21, 2019, Defendant, proceeding pro se, filed his Answer

to the Complaint.     [#6]   Although Defendant admitted that he had entered into the

agreements and was unable to make payments thereunder, he denied “owing anything”

to Plaintiff and denied that Plaintiff had been injured as a result of Defendant not

maintaining the business filings and license and returning client files to the original

creditors. [Id.]

                                               2
Case 1:19-cv-03031-STV Document 34 Filed 07/16/20 USDC Colorado Page 3 of 7




         On May 4, 2020, Plaintiff filed the instant Motion seeking judgment on the

pleadings pursuant to Federal Rule of Civil Procedure 12(c). [#26] On June 9, 2020,

Defendant filed a response in opposition to the Motion [#32], and Plaintiff filed a reply

[#33].

II.      STANDARD OF REVIEW

         Pursuant to Federal Rule of Civil Procedure 12(c), “[a]fter the pleadings are

closed—but early enough not to delay trial—a party may move for judgment on the

pleadings.” In reviewing a motion for judgment on the pleadings, the court must “accept

all facts pleaded by the non-moving party as true and grant all reasonable inferences from

the pleadings in that party’s favor.” Sanders v. Mtn. Am. Fed. Credit Union, 689 F.3d

1138, 1141 (10th Cir.2012) (quotation omitted). “A judgment on the pleadings is a drastic

remedy,” and should not be granted unless “the movant clearly establishes that no

material issues of fact remain to be resolved and that he is entitled to judgment as a

matter of law.” Power Motive Corp. v. Mannesmann Demag Corp., 617 F. Supp. 1048,

1049 (D. Colo. 1985); see also Colony Ins. Co. v. Burke, 698 F.3d 1222, 1228 (10th Cir.

2012) (same); Comcast Cable Commc’ns, LLC v. Hourani, 190 F. Supp. 3d 29, 32 (D.D.C.

2016) ("Because a Rule 12(c) motion would summarily extinguish litigation at the

threshold and foreclose the opportunity for discovery and factual presentation, the Court

must treat [such a] motion with the greatest of care.” (alteration in original) (quotation

omitted)). “A plaintiff may not secure a judgment on the pleadings when the answer raises

issues of fact that, if proved, would defeat recovery.” SKS Invs. Ltd. v. Gilman Metals

Co., No. 12-cv-00806-LTB-CBS, 2013 WL 249099, at *1 (D. Colo. Jan. 23, 2013) (citing

5C Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1368 (3d

ed. 2004)).
                                            3
Case 1:19-cv-03031-STV Document 34 Filed 07/16/20 USDC Colorado Page 4 of 7




       “A pro se litigant’s pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991) (citing Haines v. Kerner, 404 U.S. 519, 520-21 (1972)). The

Court, however, cannot be a pro se litigant’s advocate, see Yang v. Archuleta, 525 F.3d

925, 927 n.1 (10th Cir. 2008), and a party’s “pro se status does not excuse the obligation

of any litigant to comply with the fundamental requirements of the Federal Rules of Civil

[] Procedure,” Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994).


III.   ANALYSIS

       Plaintiff argues that judgment on the pleadings is warranted, because “the

pleadings show that there is no dispute of material fact that Defendant breached a

contract he entered into with Plaintiff which resulted in harm to Plaintiff.” [#26 at 1] The

Court disagrees.

       Under Colorado Law, 1 to succeed on a claim for breach of contract, a plaintiff must

prove: (1) existence of a contract; (2) performance by the plaintiff; (3) failure to perform

by the defendant; and (4) damages. Shell v. Am. Family Rights Ass’n, 899 F. Supp. 2d

1035, 1058 (D. Colo. 2012) (citing Western Distrib. Co. v. Diodosio, 841 P.2d 1053, 1058

(Colo. 1992)).     Liberally construing Defendant’s Answer and drawing all reasonable

inferences in his favor, the Answer raises material issues of fact at least with regard to (1)

whether Defendant failed to perform his obligations under the Agreement, Note, and/or


1A federal court exercising diversity jurisdiction applies the laws of the forum state in
analyzing the underlying state law claims. See, e.g., Erie R.R. Co. v. Tompkins, 304 U.S.
64, 78 (1938); Essex Ins. Co. v. Vincent, 52 F.3d 894, 896 (10th Cir. 1995). Neither party
has argued for the application of a different state’s law. Moreover, the Agreement
contains a choice of law provision selecting Colorado law [#1-1, ¶¶ 20, 33] and both
parties appear to have been located in Colorado at the time the Note and Amended Note
were entered into [#1-2, 1-3].
                                              4
Case 1:19-cv-03031-STV Document 34 Filed 07/16/20 USDC Colorado Page 5 of 7




Amended Note and (2) whether Plaintiff was harmed by any breach. Although Defendant

admits Plaintiff’s allegations that he defaulted on the Note and Amended Note [#1, ¶¶ 26,

28; #6, ¶ 1], Defendant expressly states in the answer that he “denies owing anything” to

Plaintiff and specifically denies owing Plaintiff the remaining $326,923.13 allegedly due

pursuant to the Amended Note [#6, ¶ 5, 29]. Defendant’s Answer also explicitly denies

that Plaintiff was harmed as a result of Defendant failing to maintain corporate filings and

licensing and by removing tangible property from the business. 2 [#1, ¶¶ 17, 30; #6, ¶ 2]

       Plaintiff thus has not satisfied his heavy burden of “clearly establish[ing] that no

material issues of fact remain to be resolved and that he is entitled to judgment as a

matter of law.” Power Motive Corp., 617 F. Supp. at 1049. Accordingly, the Motion is

DENIED.

       In his response to the Motion, Defendant asserts factual allegations suggesting

that Plaintiff failed to disclose certain information material to the Agreement at the time it

was executed and made inaccurate representations about the business. [#32] Defendant

submitted an Affidavit with his response contending that “[t]he contract was based on a

Fraudulent statement of the worth and future of the business in question.” [Id. at 3]

Defendant concludes his response to the Motion with a request that the Court “allow[ ]

the Defendant to prove the fraudulent nature of the original agreement at trial.” [Id. at 2]

As Plaintiff notes in his reply, however, Defendant’s allegations with regard to Plaintiff’s


2  Defendant also disputes the factual basis for Plaintiff’s allegation that Defendant
“removed tangible property” from the business, and indicates that his destruction of client
files was mandated by HIPPA. [#6, ¶ 4] Construing Defendant’s pro se filing liberally, it
thus appears that Defendant may contend that, to the extent the contract required
Defendant to maintain client files, such a provision would violate HIPPA and thus be
unenforceable. See Tan v. Det-CO, Inc., No. 17-CV-01678-NYW, 2018 WL 922133, at
*19 (D. Colo. Feb. 15, 2018) (“[T]he doctrine of illegality of contracts prevents a party to
an illegal bargain from recovering damages for breach thereof.”)
                                              5
Case 1:19-cv-03031-STV Document 34 Filed 07/16/20 USDC Colorado Page 6 of 7




alleged omissions and inaccurate statements are not contained in his Answer and

Defendant did not expressly raise any affirmative defenses in his Answer. [#33]

          Pursuant to Federal Rule of Civil Procedure 8(c), “[i]n responding to a pleading, a

party must affirmatively state any avoidance or affirmative defense,” including fraud and

illegality. Although Defendant has not expressly moved for leave to amend his answer,

given his pro se status and clear intention to assert affirmative defenses to Plaintiff’s

breach of contract claim, the Court finds it appropriate to sua sponte grant

Defendant leave to file an amended answer that includes all of this affirmative

defenses. Plaintiff contends that Defendant “effectively waived [any] defenses” by

failing    to   amend    his   pleadings “in the almost five-month window he was

afforded” [#33 at 1], but the Court disagrees that such a harsh sanction is warranted.

This case has been pending for less than nine months and Defendant’s intent to raise

affirmative defenses, including fraud, was obvious at least as of the filing of his

response to Plaintiff’s Motion—two months before the present deadline for the close

of discovery.3      Most importantly, “our legal system strongly prefers to decide cases

on their merits” and thus “a dismissal or default sanctions order should be predicated

on willfulness, bad faith, or [some] fault.” Lee v. Max Int'l, LLC, 638 F.3d 1318, 1321

(10th Cir. 2011) (quotation omitted).       Here, there is no indication that Defendant’s

failure to assert affirmative defenses in his Answer resulted from anything other than

ignorance of the legal requirement.

          Accordingly, the Court ORDERS Defendant to file an amended answer on or

     before August 7, 2020 that asserts all of his defenses as required by Federal Rule of
3 To the extent the parties believe that additional time is needed for them to complete
                                                                                   Civil
discovery, they shall meet and confer in good faith on new scheduling deadlines and
submit a motion for extension of time to the Court with proposed, extended deadlines.
                                               6
Case 1:19-cv-03031-STV Document 34 Filed 07/16/20 USDC Colorado Page 7 of 7




Procedure 8. Defendant is cautioned, however, that even as a pro se litigant, he must

“follow the same rules of procedure that govern other litigants.” Nielsen v. Price, 17 F.3d

1276, 1277 (10th Cir. 1994) (quoting Green v. Dorrell, 969 F.2d 915, 917 (10th Cir.1992)).

Future failures to comply with court rules may result in filings being stricken or summarily

denied and/or the issuance of sanctions.

       The Court advises both parties that they may qualify for assistance from the

Colorado    Bar   Association   Federal    Pro   Se    Clinic,   information   available   at

http://www.cobar.org/cofederalproseclinic or by calling 303.380.8786.

V.     CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Judgment on the Pleadings is [#26]

be DENIED and Defendant is ORDERED to file an amended answer on or before August

7, 2020.



DATED: July 16, 2020                             BY THE COURT:

                                                 s/Scott T. Varholak__________
                                                 United States Magistrate Judge




                                             7
